       Case 4:20-cv-05019-SAB     ECF No. 12    filed 08/12/20   PageID.60 Page 1 of 2




 1                                                                             FILED IN THE
                                                                           U.S. DISTRICT COURT
 2                                                                   EASTERN DISTRICT OF WASHINGTON



 3                                                                   Aug 12, 2020
                                                                          SEAN F. MCAVOY, CLERK
 4

 5

 6                            UNITED STATES DISTRICT COURT
 7                         EASTERN DISTRICT OF WASHINGTON
 8

 9      UNITED STATES OF AMERICA,                      No. 4:20-CV-05019-SAB
10                                Plaintiff,
11                  vs.                                ORDER GRANTING UNITED
12      $717,201.44 U.S. CURRENCY,                     STATES’ MOTION FOR
13                                Defendant.           DEFAULT JUDGMENT
14

15         Before the Court is Plaintiff’s Motion for Default Judgment and Final Order of
16   Forfeiture. ECF No. 11. Plaintiff is represented by Assistant United States Attorney Brian
17   Donovan.
18         Plaintiff alleged in a Verified Complaint for Forfeiture In Rem that the Defendant
19   property captioned above is subject to forfeiture to the United States pursuant to 18
20   U.S.C. § 981(a)(1)(C). ECF No. 1. The Court has jurisdiction over this matter under 28
21   U.S.C. § 1355, and venue is proper under the same statute.
22         The Defendant property being sought for forfeiture is described as follows:
23         $717,201.44 U.S. Currency seized from SunTrust Bank account ending in
24         #8992.
25         On April 4, 2020, the United States Secret Service executed and returned the
26   Warrant of Arrest In Rem. On April 7, 2020, the United States filed the executed warrant
27   with the Court. ECF No. 5.
28
     ORDER GRANTING UNITED STATES’ MOTION FOR DEFAULT JUDGMENT ~ 1
       Case 4:20-cv-05019-SAB       ECF No. 12     filed 08/12/20   PageID.61 Page 2 of 2




 1         On or about April 20, 2020 and April 21, 2020, all known and potential claimants
 2   were provided notice of this civil forfeiture action. ECF Nos. 6 and 7.
 3         On June 17, 2020, a Clerk’s Order of Default was entered against Kelly A.
 4   Simpson. ECF No. 10.
 5         No timely claims to the Defendant property have been received or filed with the
 6   Court, and the deadline for filing timely claims has passed.
 7         Accordingly, IT IS HEREBY ORDERED:
 8         1. Plaintiff’s Motion for Default Judgment and Final Order of Forfeiture, ECF No.
 9             11, is GRANTED.
10         2. The District Court Executive is directed to enter a default judgment against the
11             interest of Kelly A. Simpson.
12         3. The Defendant property is hereby forfeited to the United States of America and
13             no right, title, or interest shall exist in any other person or entity.
14         4. The United States Secret Service shall dispose of the forfeited property
15             described herein in accordance with law.
16         5. The Court shall retain jurisdiction in the case for the purpose of enforcing or
17             amending this Order.
18         IT IS SO ORDERED. The Clerk of Court is directed to enter this Order, forward
19   copies to counsel, and close the file.
20         DATED this 12th day of August 2020.
21

22

23

24

25
                                        Stanley A. Bastian
26                              Chief United States District Judge
27

28
     ORDER GRANTING UNITED STATES’ MOTION FOR DEFAULT JUDGMENT ~ 2
